   Case 1:19-cv-00576 Document 108 Filed 10/14/20 Page 1 of 4 PageID #: 1660




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               BLUEFIELD DIVISION

OHIO VALLEY ENVIRONMENTAL
COALITION, WEST VIRGINIA
HIGHLANDS CONSERVANCY,
APPALACHIAN VOICES, and
THE SIERRA CLUB,

               Plaintiffs,

       v.                                              Civil Action No. 1:19-cv-00576


BLUESTONE COAL CORPORATION,

               Defendant.

    JOINT MOTION OF THE PARTIES TO STAY PROCEEDINGS PENDING THE
                     COMPLETION OF SETTLEMENT

       The Parties hereby move the Court for a stay in proceedings based upon an agreement in

principal that they believe will result in the settlement of this action. The Parties request this stay

to finalize the appropriate settlement documents.

       To allow for the finalization of settlement, the Parties jointly ask the Court to stay all

current deadlines in this matter, including the pending Trial Date of October 19, 2020. A stay

would support the ongoing settlement negotiation process, conserve litigation resources, and

promote the interests of judicial economy. A stay in this context is discretionary with the

tribunal and is an exercise of “the power inherent in every court to control the disposition of the

causes on its docket with economy of time and effort for itself, for counsel, and for litigants.”

Landis v. North American Co., 299 U.S. 248, 254 (1936). When deciding whether to grant a

stay, the Court should “weigh competing interests and maintain an even balance between the

court's interest in judicial economy and any possible hardship to the parties.” Belize Soc. Dev.
   Case 1:19-cv-00576 Document 108 Filed 10/14/20 Page 2 of 4 PageID #: 1661




Ltd. v. Gov't of Belize, 668 F.3d 724, 732-33 (D.C. Cir. 2012) (quoting Landis, 299 U.S. at 254-

55) (internal citations omitted). Here, the balance of equities among the Parties strongly favors a

stay of these proceedings to allow for completion of settlement efforts. A stay will maintain the

status quo and conserve the resources of the Parties and this Court while a settlement is finalized.

        If the parties are unable to finalize a settlement agreement within 30 days, they will provide

a joint status report to the Court no later than Monday November 16, 2020. Although the Parties

fully believe that settlement terms will be finalized, in the event a full settlement cannot be reached

either Party may individually move the Court to reinstate a trial schedule after November 16, 2020.

Further, if at any time the Parties jointly conclude that a settlement cannot be finalized, the Parties

will immediately inform the Court.

        The Parties ask that the stay take effect on the date this Joint Motion is filed and run until

the Parties submit appropriate final documents to the Court or the Court grants a motion to reinstate

the trial schedule.

        A proposed stay order effectuating this motion is enclosed.



Respectfully submitted,


/s/ J. Michael Becher______________________
J. Michael Becher (WV Bar No. 10588)
Derek O. Teaney (WV Bar No. 10223)
Appalachian Mountain Advocates
PO Box 507
Lewisburg, WV 24901
(304) 382-4798
dteaney@appalmad.org
mbecher@appalmad.org

James M. Hecker (DC Bar. No. 291740)
Public Justice
1620 L Street NW, Suite 630
  Case 1:19-cv-00576 Document 108 Filed 10/14/20 Page 3 of 4 PageID #: 1662




Washington, DC 20036
(202) 797-8600
jhecker@publicjustice.net

Counsel for Plaintiffs




/s Michael W. Carey________________________
MICHAEL W. CAREY (W.Va. Bar No. 635)
S. BENJAMIN BRYANT (W.Va. Bar No. 520)
CAREY, DOUGLAS, RUBY & KESSLER, PLLC
707 Virginia Street, East, Suite 901
P.O. Box 913
Charleston, WV 25323
mwcarey@csdlaw.com
sbbryant@csdlawfirm.com

Counsel for Defendants
  Case 1:19-cv-00576 Document 108 Filed 10/14/20 Page 4 of 4 PageID #: 1663




                                CERTIFICATE OF SERVICE

        I, J. Michael Becher, hereby certify that, on October 14, 2020, I electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing to each of the following CM/ECF participants:

       MICHAEL W. CAREY
       S. BENJAMIN BRYANT
       CAREY, DOUGLAS, RUBY & KESSLER, PLLC
       707 Virginia Street, East, Suite 901
       P.O. Box 913
       Charleston, WV 25323
       mwcarey@csdlaw.com
       sbbryant@csdlawfirm.com
       Counsel for Defendants


                                                            /s/ J. Michael Becher________
                                                            J. Michael Becher
